         Nicholas J Henderson, OSB #074027
         Troy G. Sexton, OSB #115184
         Motschenbacher & Blattner LLP
         117 SW Taylor St., Ste. 300
         Portland, OR 97204
         Phone: 503-417-0508
         Fax: 503-417-0528
         nhenderson@portlaw.com
         tsexton@portlaw.com

                   Of Proposed Attorneys for Debtor-in-Possession




                                   IN THE UNITED STATES BANKRUPTCY COURT

                                            FOR THE DISTRICT OF OREGON

                                                            Case No. 19-34037-pcm12
         In re:
                                                            DEBTOR’S MOTION FOR EXPEDITED
                   ERIC L. SILVA,                           HEARING ON FIRST DAY MOTIONS

                                  Debtor.                   Expedited Hearing Requested

                   The Debtor Eric L. Silva ("Debtor"), as debtor- in-possession, hereby requests that the Court

         schedule and conduct an expedited hearing on the following motions:

                   a)     Emergency Motion for Interim and Final Orders Authorizing Use of Cash Collateral

         (the "Cash Collateral Motion"); and

                   b)     Debtor’s Motion for Order Authorizing Payment of Prepetition Payroll, Payroll Taxes

         and Workers’ Compensation Premiums.

                          In support of this request, the Debtor relies on the Declaration of Eric Silva in Support

         of the First Day Motions filed contemporaneously herewith and represent:

         ///

         ///

Page 1 of 3       DEBTOR’S MOTION FOR EXPEDITED HEARING ON FIRST DAY                       MOTSCHENBACHER & BLATTNER LLP
                                                                                             117 SW Taylor Street, Suite 300
                  MOTIONS                                                                        Portland, Oregon 97204
{00315464:1}                                                                                      Phone: 503-417-0500
                                                                                                   Fax: 503-417-0501
                                                                                                   www.portlaw.com

                                Case 19-34037-pcm12          Doc 15     Filed 11/05/19
                 1.       Time is of the essence with respect to the Debtor’s need for the relief requested in the

         motions identified above. Each of the motions addresses an issue that is time sensitive. The relief

         requested in these motions (i) is necessary to enable the Debtor to continue the operation of his

         business in an orderly manner and to fund its immediate cash needs, (ii) constitutes a critical element

         to achieving a successful outcome to this Chapter 12 case for creditors and other parties, and (iii)

         best serves the interests of the estate.

                 2.       The relief sought by these motions is necessary to avoid immediate and irreparable

         harm to the estate. Specifically, the Debtor needs to use cash collateral to feed his 800 dairy cattle

         and to pay his employees to continue to care for his cattle. If the cattle are not cared for and fed, their

         physical wellbeing will suffer and their milk output will be reduced.

                 3.       The Court should schedule an expedited hearing on these motions as soon as its

         calendar will reasonably permit. Although the Debtor’s most urgent need is for authority to use cash

         collateral on an interim basis, the Debtor requests that all of these motions be heard and considered at

         the same time.

                 4.       Debtor also requests that the final hearing on the Cash Collateral Motion be scheduled

         at the Preliminary Hearing.

                 5.       Rule 2002 of the Federal Rules of Bankruptcy Procedure provides for twenty-one (21)

         days' notice to parties in interest for most motions and applications filed with a bankruptcy court.

         Bankruptcy Rule 9006(c) provides, however, that the Court may use its discretion to shorten the

         notice period for cause, with or without notice.

         ///

         ///

         ///

Page 2 of 3    DEBTOR’S MOTION FOR EXPEDITED HEARING ON FIRST DAY                           MOTSCHENBACHER & BLATTNER LLP
                                                                                              117 SW Taylor Street, Suite 300
               MOTIONS                                                                            Portland, Oregon 97204
{00315464:1}                                                                                       Phone: 503-417-0500
                                                                                                    Fax: 503-417-0501
                                                                                                    www.portlaw.com

                                Case 19-34037-pcm12          Doc 15     Filed 11/05/19
                6.      Debtor’s counsel has discussed the substance of this motion with counsel for Key

         Bank, the only creditor with an interest in the Debtor’s cash collateral. At the time of the

         conversation, Key Bank did not take a position on the substance of this Motion or the underlying

         First Day motions.

         DATED: November 5, 2019


                                                     MOTSCHENBACHER & BLATTNER LLP

                                                     By:/s/Nicholas J. Henderson
                                                       Nicholas J. Henderson, OSB #074027
                                                       Troy G. Sexton, OSB #115184
                                                       Of Proposed Attorneys for Debtor-in-Possession




Page 3 of 3    DEBTOR’S MOTION FOR EXPEDITED HEARING ON FIRST DAY                         MOTSCHENBACHER & BLATTNER LLP
                                                                                            117 SW Taylor Street, Suite 300
               MOTIONS                                                                          Portland, Oregon 97204
{00315464:1}                                                                                     Phone: 503-417-0500
                                                                                                  Fax: 503-417-0501
                                                                                                  www.portlaw.com

                               Case 19-34037-pcm12          Doc 15     Filed 11/05/19
                                 CERTIFICATE OF SERVICE


         I hereby certify that the foregoing DEBTOR’S REQUEST FOR EXPEDITED HEARING

ON FIRST DAY MOTIONS was served by electronic notice through the Bankruptcy Court’s ECF

system on all parties receiving electronic notice. Service was made on Key Bank NA’s attorneys by

email to Alex Poust at apoust@schwabe.com and to Craig G. Russilo at crussillo@schwabe.com.


DATED: November 5, 2019
                                                MOTSCHENBACHER & BLATTNER, LLP


                                                By:/s/ Nicholas J. Henderson
                                                    Nicholas J. Henderson, OSB No. 074027
                                                    Troy G. Sexton, OSB #115184
                                                    nhenderson@portlaw.com
                                                    tsexton@portlaw.com
                                                    117 SW Taylor Street, Suite 300
                                                    Portland, OR 97204
                                                    Telephone: (503) 417-0500
                                                    Facsimile: (503) 417-0501




{00315464:1}
                    Case 19-34037-pcm12        Doc 15     Filed 11/05/19
